Case: 11-10866     Document: 00511939826         Page: 1     Date Filed: 07/31/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 31, 2012
                                     No. 11-10866
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

SANTIAGO VALDEZ,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:11-CR-65-2


Before BENAVIDES, STEWART, and HIGGINSON, Circuit Judges.
PER CURIAM:*
        Santiago Valdez appeals from the 360-month sentence imposed following
his guilty plea conviction for conspiracy to distribute more than 500 grams of
cocaine. He argues that his sentence, which was enhanced pursuant to U.S.S.G.
§ 4B1.1 based on Valdez’s status as a career offender, violates the Eighth
Amendment because it was cruel and unusual punishment, disproportionate to
his offense, and essentially amounted to a life sentence based on his age. Valdez
has not shown that his sentence is grossly disproportionate to the crime. He

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-10866   Document: 00511939826      Page: 2   Date Filed: 07/31/2012

                                  No. 11-10866

committed the instant offense after two prior felony convictions; was sentenced
as a recidivist; was held responsible in the instant case for heroin, cocaine, and
cocaine base equivalent to 8,517.57 kilograms of marijuana; and has failed to set
forth any cogent argument regarding the disproportionality of his sentence. See
Rummel v. Estelle, 445 U.S. 263, 284-85 (1980).
      AFFIRMED.




                                        2